Mason, Ch. J.
The question raised in the present case is whether the assignee of a bankrupt under the United States bankrupt law of 1867, can maintain an action in the state courts of Nebraska, in his own name as such assignee for property which he claims belongs to the estate of the bankrupt, on the state of facts set forth in the record presented to this court. Chancellor Kent says, “ state courts may in the exercise of their ordinary, original and rightful jurisdiction, incidentally take cognizance of cases arising under the constitution, the laws and treaties of the United States.” 1 Kent Com. 397. Congress does not confer jurisdiction upon the state courts, but creates a legal right in the assignee in bankruptcy to recover the property of the bankrupt. The jurisdiction is the ordinary jurisdiction of state feourts acting upon legal rights which have been created by Congress. The law of Congress affects the rights and imposes obligations upon the parties litigant. These rights may be enforced by the state courts in the ordinary exercise of their jurisdiction. They enforce a legal right or compel the performance of a legal obligation. This is but the exercise of the jurisdiction conferred upon the state courts by the laws creating them. The state courts are to give force and effect to the laws of Congress as the supreme law of the land. This bankrupt law is the law of Nebraska as much as any statute enacted by our own legislature, deriving its vitality from another source but of equal authority. The *440national government has the constitutional authority to pass a bankrupt law and declare what shall constitute acts of bankruptcy, and at what time in the proceedings, and under what circumstances the debtor shall be deprived of all personal control of his property; to provide for his legal representative, and vest in such representative all the rights of the bankrupt, as to the institution of actions at law in his own name, as fully and effectually as the same would vest in an administrator appointed under the provisions of the state law. The bankrupt law vests all the property of the bankrupt in the assignee, and confers upon him power to sue as fully and effectually as could the bankrupt himself; and a debt due to the bankrupt or property withheld from him by any person, is such right of property and vests in the assignee. The assignee ' by operation of law becomes the legal representative of the bankrupt and entitled to sue in his own name in the capacity of assignee and this by virtue of a general law of Congress having effect throughout the whole Union.
Mitchell v. Great Works Milling and Manufucturing Co., 2 Story R. 655. Ward v. Jenkins, 10 Metcalf, 583. 14 U. S. Statutes at Large, 517.
We think there was error in the court below in finding that it had no jurisdiction,' and its judgment is reversed and cause remanded for further proceedings.
Reversed and Remanded.